Citation Nr: 1619127	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In an April 2009 Board remand, the procedural history involving this case was reported in detail and will not be repeated here.  In recent years, the claim has been remanded on numerous occasions for evidentiary development, to include an adequate and thorough VA examination so as to address the etiology of the Veteran's current low back disorder.  

A March 2014 Board decision denied the Veteran's claim based, in part, on a May 2013 VA examination report, which was obtained pursuant to a February 2013 Board remand.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court) which in turn issued an Order in April 2015 vacating the Board's March 2014 decision and remanding the claim back to the Board for additional development.

In December 2015, the Board again remanded the claim for further development.

The issue of entitlement to an increased rating for the service-connected psychiatric disorder has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The medical evidence shows that the following disorders have been diagnosed: lumbar strain, degenerative disc disease/L4-L5 disc herniation with radiculopathy, and lumbar degenerative joint disease.  In December 2015 remand, the Board directed the AOJ to obtain a medical nexus opinion addressing all current low back disorders.  Such was provided in February 2016.   

However, in a January 2004 remand, the Board directed the RO to obtain a medical opinion on whether the low back disorder is secondary to the service-connected psychiatric disorder.  Therefore, a secondary-service-connection theory of entitlement was raised by the Board, and the issue is as stated on page one of this decision.  As there is no medical nexus opinion addressing the relationship between the low back disorders and the service-connected psychiatric disorder, a remand is necessary.  

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

As the Veteran has not been asked to identify treatment since March 2013, the AOJ should ask him to identify treatment for his low back disorder as well as obtaining any additional treatment records from the Kansas City VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for a low back disorder and obtain any identified treatment.  Obtain any additional treatment records from the Kansas City VA Medical Center that are not of record, to include those dated from June 2015.

3.  Thereafter, the AOJ should have the February 2016 VA examiner review the Veteran's claims file.  If that medical professional is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another examiner.  The February 2016 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the February 2016 VA examiner thinks another VA examination is necessary, the Veteran should be scheduled for one.  The February 2016 VA examiner should address the following:

Is it at least as likely as not (50 percent or greater) that the Veteran's back disorders were caused or aggravated by his service-connected chronic psychoneurotic anxiety reaction?  The examiner must address both the causation and the aggravation question.

The examiner should consider the July 1995 and August 1999 VA mental disorders opinions that the Veteran's low back symptoms might represent a conversion disorder and that the Veteran had a neurotic skeletal disorder consistent with chronic psychoneurotic anxiety reaction.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issue on appeal with consideration of secondary service connection.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


